DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on May 14, 2021 has been entered. Claims 4, 5, 13 and 14 have been previous canceled. Claims 1 and 20 have been amended. No claim has been newly added. As a result, claims 1-3, 6-12 and 15-20 are now pending in this application.

The objection of claim 20 has been withdrawn -as necessitated by applicant’s amendment to the impacted claims.

The rejections under 35 U.S.C. 101 for claim 1 have overcome in the light of amendment filed on 05/14/2021. The rejection has been withdrawn because Applicant amends the claims to include “a non-transitory memory and a processor”.

                                                      Response Arguments 
Applicant’s arguments, see remark, filed May 14, 2021, with respect to the rejections of claims 1-3, 6-12 and 15-20, under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	Applicant’s argument, see remark pages 11-14, filed on filed May 14, 2021, with respect to the rejections of independent claim 1 under 35 U.S.C 103, where the applicant asserts that both Wei and Faith do not relate to two requestors attempting store data at the same time, where one is attempting to append data behind the data stored by the other requestor in the same data store. That is, neither Wei nor Faith teach or suggest that files from these multiple requestors are appended to one another, i.e. that the second file is stored beginning at a second location at the end of the first file (the first location where the first file begins offset by the size of the first file).

In response, The Examiner respectfully disagrees. After further review the invention as claimed in light of the Examiner finds Wei teaches the data information of the cached data striping and processing. Wei’s file system determines that read and 
In paragraphs [0032]-[0036] of Wei further teaches the file system performs step 104 after caching four data fragments sequentially, and continues caching the information about the data of the other three fragments to be read/written as requested by the file read/write request, therefore, the to-be-read/written information about the data corresponding to multiple data strips may be cached simultaneously, and paragraph [0037] teaches the file system determines the read/write locations of the data to be read/written in the data strip, sequentially caches the to-be-read/written information about the data corresponding to at least one data strip, and processes the cached information about the data of at least one complete data strip. 
The Examiner elaborates that Wei’s file system determines that read and write position of the data requesting to be read or written in a data striping after receiving a file read/write request, and reading and caching data from corresponding data striping simultaneously. Examiner correlates locations determination of the data that to be stored and caches sequentially about the data to be read as requested by the file read request corresponding to the data strip as the second file is stored beginning at a 

On the other hand, Faith’s invention involves data block storing the data according to primary client and start of data block storing data according to storage server. In paragraph [0051] of Faith teaches that client-side file that is aligned with a corresponding portion of a volume within a storage server, for example, the byte offsets that demarcate the start of each data block on the client-side file system map to the start of each storage system data block, a read or write request for a data block can be accomplished via a single I/O request, for example, a write operation initiated by the client for the client-side data block starting at byte 4096 results in the storage server overwriting the storage system data block starting at byte 4096 as requested by the client Examiner correlates client-side file system map to the start of each storage system data block corresponding to an indication where to begin the operation.
Examiner further correlates multiple requester from paragraph [0031] of Faith, wherein data storage requests from clients 100 are serviced storage system 130 organized as one or more storage objects, and receiving and responding to various I/O requests from the client(s) 100 directed to data stored in or to be stored in the storage system 130, wherein clients 100 can be interpreted as ‘multiple requester’, directed to data stored in or to be stored in the storage system 130.

Faith also teaches in paragraph [0051] which details write request directed to the client-side block that starts at 4096 results in reading two blocks and preserving the contents 

Therefore, the examiner finds the combination of the Wei and Faith broadly teach the limitation that files from multiple requestors are appended to one another as claimed. 

After consideration of arguments, rejection of claims 1-3, 6-12 and 15-20 under 35 U.S.C. § 103 is proper and is, therefore, maintained.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Munching Wei et al. (U.S. Patent Pub. Application Number US 2014/0019684 A1, hereinafter “Wei”) in view of Rickard E. Faith et al. (U.S. Patent Pub. Application Number US 2012/0131286 A1, hereinafter “Faith”).
With respect to claim 1, Wei teaches a system for controlling storage of data in a selected one of at least one data store, the system comprising: 
a non-transitory memory (see Para [0025], [0067], the program may be stored in a computer readable storage medium); 
a processor coupled with the non-transitory memory and the at least one data store (see Para [0025]);
first logic stored in a memory and executable by the processor coupled therewith to cause the processor, subsequent to receipt of a first request from a first requestor to store a first amount of first data in the selected data store beginning at a first location (see Para [0027], each file read/write request includes location information about the to-be-read/written data.  More specifically, the location information may comprise ‘offset locations of the to-be-read/written data relative to initially stored data (i.e. first location)’ and Para [0030], if a file ‘write request (i.e. first request)’ is received, the data to be written as requested by the file write request corresponding to at least one data strip is cached), to receive a second request from a second requestor to store a second amount of second data in the selected data store (see Para [0031], if the data to be read/written as requested by a file read/write request is not enough for fully occupying a data strip, it may wait for receiving ‘other file read/write requests (second request)’ until the data to be read/written as requested by the received read/write requests occupies a data strip fully), wherein at the time of receipt of the second request, the first requestor has at least commenced storing the first data to the selected data store (see Para [0031], a data strip stores up to seven data fragments, but the data to be read/written as requested by a received file read/write request forms four data fragments.  Therefore, the file system needs to wait for other file read/write requests until the data to be read/written as requested by other file read/write requests forms the other three data fragments);
second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at which the second requestor is allowed to store the second data (see Para [0027], the location information may comprise offset locations of the to-be-read/written data relative to initially stored data. the file system may determine the read/write locations of the to-be-read/written data in the data strip according to the location information, or to the offset location).
However, Wei does not explicitly teach “allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor; third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location ; and whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location”.
However, Faith teaches “and allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second client-side file that is aligned with a corresponding portion of a volume within a storage server, for example, the byte offsets that demarcate the start of each data block on the client-side file system map to the start of each storage system data block (i.e. client-side file system map to the start of each storage system data block corresponding to an indication where to begin the operation)); 
third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location (see Para [0029], a first storage server 120 functions as a primary provider of data storage services to client devices 100.  Data storage requests from clients 100 are serviced storage system 130 organized as one or more storage objects, Para [0031] teaches receiving and responding to various I/O requests from the client(s) 100 (i.e.  multiple requester), directed to data stored in or to be stored in the storage system 130., and Para [0051], teaches the byte offsets that demarcate the start of each data block on the client-side file system map to the start of each storage system data block.  When the client-side file is aligned with the storage system data blocks, a read or write request for a data block can be accomplished via a single I/O request, for example, a write operation initiated by the client for the client-side data block starting at byte 4096 results in the storage server overwriting the storage system data block starting at byte 4096 as requested by the client); and 
receiving and responding to various I/O requests from the client(s) 100 (i.e.  multiple requester), and Para [0051] and  [0053], write request directed to the client-side block that starts at 4096 results in reading two blocks and preserving the contents of the storage system blocks that are not being overwritten while writing the new data to the portions that are being overwritten, and Para [0067], after some number of I/O requests, the storage server 120 examines the table entries to determine a new value for the alignment, the storage server 120 examines the table entries when a particular entry reaches a maximum value, after an expiration of period of time, the indirect block initially uses the alignment value of 0 and, subsequently in FIG. 7, uses the alignment value of 7, and the tracking of I/O requests directed to the indirect block while the alignment value was set at 0.  Once a threshold has been reached, e.g., an alignment value has reached a threshold of 16, the storage server 120 uses the alignment value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei’s method for reading and writing data in file system with the teachings of Faith’s method for detecting and reducing unaligned input/output operation to control storage of data in a selected one of at least one data store. Wei and Faith are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it facilitates alignment value for data stored is determined by storage server, and alignment value is applied to subsequent 

Claim 2, 11 and 20 is substantially similar to claim 1, and therefore likewise rejected. 
Regarding claim 3, Wei teaches upon receipt of the second request, the first requestor has not completed storing the first data to the selected data store (see Wei: [0031], the file system needs to wait for other file read/write requests until the data to be read/written as requested by other file read/write requests forms the other three data fragments, and Para [0066] teaches when the counted time reaches a preset duration but the information about the data corresponding to a complete data strip is not fully cached, instruct the operating module to write the information about the data corresponding to the data strip that is not fully cached currently into the corresponding data strip).
Claim 12 is substantially similar to claim 3, and therefore likewise rejected. 
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 2013/0159620 A1 issued to Yuki Sakashita (hereinafter "Sakashita").

Regarding claim 6 is rejected by the same rationale as stated in claim 2 rejection as above. However, Wei and Faith do not explicitly teach “to receive a 
However, Sakashita teaches “to receive a confirmation of the completion of the storage of the first data from the first requestor (see Para [0113], the write confirmation process is a process for confirming that the former write operation has completed successfully, wherein the completion of the write confirmation process means that the former write process has completed.  In other words, when a completion response is returned from the write confirmation process S1500, it means that the first write process has completed) and the completion of the storage of the second data from the second requestor (see Para [0114], after receiving the second SM write request, the SM access control unit 23 invokes the SM write process S1200 again.  If no SM write occurs thereafter, there is no need to perform write confirmation, so the continuous write process to the SM is ended.  If there is a third or subsequent SM write requests, the write confirmation process 1500, the write request reception and the SM write process 1200 are sequentially performed in a similar manner as the second SM write request)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei and Faith with the teachings of Sakashita’s method for controlling storage system to control storage of data in a selected one of at least one data store, because such incorporation would allow for the benefit of reducing shared memory storage capacity, and enhancing write performance and read performance of the storage system as taught by Sakashita.

Claim 15 is substantially similar to claim 6, and therefore likewise rejected. 

Claims 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 2011/0179247 A1 issued to Hiroshi Mine (hereinafter " Mine ").

Claim 7 is rejected by the same rationale as stated in claim 2 rejection as above. However, Wei and Faith do not explicitly teach “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store”.
a judgment is made as to whether the size of the selected file is equal to or less than the space amount not in use (S13400). If the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500))”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei’s method for reading and writing data in file system with the teachings of Faith’s method for detecting and reducing unaligned input/output operation with the teachings of Mine’s method for providing storage area to external device to control storage of data in a selected one of at least one data store. Wei, Faith and Mine are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it allows for the benefit of providing efficient and equitable management of storage resource utilization for each user as taught by Mine.

Claim 16 is substantially similar to claim 7, and therefore likewise rejected. 

Regarding claim 8 is rejected by the same rationale as stated in claim 2 rejection. Furthermore, Mine teaches upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected (see Para [0109], if the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500). At this time, the free space amount 3101 of the storage apparatus at the immediate higher level stored in the storage free space amount table 3100 is reduced by the size of the migration target file).
Claim 17 is substantially similar to claim 8, and therefore likewise rejected. 
Regarding claim 10 is rejected by the same rationale as stated in claim 8 rejection. Furthermore, Mine teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected data store for the second data, to determine if the newly selected data store is ready, and if the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store (see Para [0083], if the value obtained by adding the temporary actual utilization to the ideal utilization is larger than the free space amount (Yes at S6100), a judgment is made as to whether there is a storage apparatus at a lower level (S6200).  If there is no storage apparatus at the lower level (No at S6200), files of the total amount of the ideal utilizations, which are determined by the specified available cost distribution, cannot be stored with the current free space amount of each of the storage apparatuses S1 to S3)”.

Claim 19 is substantially similar to claim 10, and therefore likewise rejected. 

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 7280398 B1 issued to June Lee (hereinafter "Lee").

Claim 9 is rejected by the same rationale as stated in claim 8 rejection as above. However, Wei and Faith do not explicitly teach “upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected”.
However, Lee teaches “Lee teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected  data store for the second data, to determine if the previously selected data store has been closed and the newly selected data store is ready, and if the previously selected data store has been closed and the newly selected data to be programmed are initially loaded to a cache register, then the data are moved to a data register and programming of the data now in the data register begins. After programming has begun, new data can be loaded to the cache register in preparation for programming upon completion of programming the previous data, and new data can be sequentially loaded for programming to the memory planes into the respective cache registers. When programming of the previous data are complete, the new data for all of the memory planes are moved from the cache registers to the respective data registers, and simultaneous programming of the new data is begun)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei’s method for reading and writing data in file system with the teachings of Faith’s method for detecting and reducing unaligned input/output operation with the teachings of Lee’s method for storing data to control storage of data in a selected one of at least one data store. Wei, Faith and Lee are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it allows for the benefit of avoiding memory planes overlapping and cache registers, thus decreasing layout area as taught by Lee.

Claim 18 is substantially similar to claim 9, and therefore likewise rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dudgeon; Kyle B. et al. discloses US 2014/0201482 A1 system, and method for selecting first data sets in a first storage group to swap with second data sets in a second storage group.
Bruso; Kelsey L. et al. discloses US 7421446 B1 allocation of storage for a database.
Kaufman; Mark A. et al. discloses US 6088758 A method and apparatus for distributing data in a digital data processor with distributed memory.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        08/11/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162